DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11 with the important feature being “said free end comprises an end connecting member and an elongate member fixed to said end connecting member, and said elongate member is set in a horizontal plane or offset by an angle in the vertical plane (claim 1)” and “said tension tower is an angle tower; said end connecting member is further connected to an elongate member, and said elongate member is set in a horizontal plane or offset by an angle in the vertical plane; in a horizontal projection, said elongate member extends outward from said end connecting member; said conducting wire is connected to said elongate member; and an angle between said elongate member and a center line of said cross arm is greater than an angle between said conducting wire and said center line of said cross arm (claim 11).”  Therefore claims 1-13 and 15-20 are allowed.



Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed August 10, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant has amended claim 1 to include "said elongate member is set in a horizontal plane or offset by an angle in the vertical plane," and independent Claim 11 has been amended to include the subject matter of original claim 14, as well as the feature "said elongate member is set in a horizontal plane or offset by an angle in the vertical plane." The applicant argues that He Jianguo (CN202997476U) does not teach the newly amended subject matter of claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   
/William H. Mayo III/Primary Examiner, Art Unit 2847